The petition by the state of Connecticut for certification for appeal from the Appellate Court, 69 Conn. App. 299 (AC 21588), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the prosecutor’s three improper remarks in rebuttal argument required reversal of the judgment of conviction?
“2. Did the Appellate Court properly conclude that: (a) the trial court improperly permitted one witness to testify as to the credibility of another; and (b) that ruling constituted harmful error?”
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
Joy K. Fausey, deputy assistant state’s attorney, in support of the petition.
Moira L. Buckley, assistant public defender, in opposition.
Decided June 18, 2002